Case 3:19-cr-00001-TJC-PDB Document 53 Filed 10/30/19 Page 1 of 2 PageID 475



                               United States District Court
                                Middle District of Florida
                                  Jacksonville Division

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                            NO. 3:19-cr-01-J-32PDB

JOHN NETTLETON,

             Defendant.



                                         Order

      Without opposition from the United States or United States Pretrial Services,
the defendant asks the Court to modify his release conditions so he can travel to
Connecticut with his girlfriend for Thanksgiving. Doc. 52 (motion), Doc. 12 (order
setting conditions of release). For the reasons stated in the motion, the requested
modification is reasonable. Under 18 U.S.C. § 3142(c)(3), the Court grants the
motion, Doc. 52, and permits the defendant to travel from the Orlando Airport to
Hartford, Connecticut, on November 26, 2019, then drive to his girlfriend’s mother’s
residence in Marlborough, Connecticut, returning to Orlando on November 30, 2019.
At least 24 hours before traveling, he must provide Pretrial Services his itinerary,
including his girlfriend’s mother’s name and address in Connecticut. All other release
conditions remain in effect.

      Ordered in Jacksonville, Florida, on October 29, 2019.
Case 3:19-cr-00001-TJC-PDB Document 53 Filed 10/30/19 Page 2 of 2 PageID 476



c:   Counsel of Record
     United States Pretrial Services




                                       2
